Citation Nr: 0415587	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.  The record reflects that he died in December 
1990.  The appellant seeks recognition as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 determination of the 
VA Regional Office (RO) in Cleveland, Ohio.  In that 
decision, the RO found that the appellant could not be 
classified as the veteran's surviving spouse under VA law.

The Board notes that its grant herein is limited to 
recognition of the appellant's status as the surviving spouse 
of the veteran, and does not purport to actually establish 
her entitlement to nonservice-connected death pension 
benefits with aid and attendance.  Rather, in light of this 
determination, that issue is now referred to the RO for 
appropriate action and adjudication consistent with 38 
U.S.C.A. § 1541 (West 2002) and 38 C.F.R. § 3.3 (2003).

Additionally, the Board observes that throughout her appeal, 
the appellant has attempted to secure representation to 
assist her in the pursuit of the aforementioned benefits, 
preferably by a veterans service organization.  The appellant 
has also mentioned that her son, V.G.N., has her power of 
attorney and may be contacted with regard to her claim.  The 
Board notes that as it has granted the matter currently on 
appeal, the appellant was not prejudiced via a lack of 
representation at this time.  However, the RO is requested, 
prior to its upcoming adjudication of the appellant's claim 
for death pension benefits with aid and attendance, to 
forward a new VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), as well as a VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative) to the appellant, with specific instructions 
as to how she may still secure representation in support of 
this claim.  See 38 C.F.R. §§ 20.600, 20.602, 20.603, 20.604, 
20.605 (2003).


FINDINGS OF FACT

1.  On a September 1971 claim form, the veteran reported that 
he married K.T. in September 1941, and that they were 
separated as of 1945; there is no information of record to 
confirm the dissolution of this marriage, and no other 
mention of K.T. in the record.

2.  K.T. has never claimed or received any VA benefits.

3.  The appellant reports that she was never aware of the 
veteran's prior marriage to K.T.; further, she has always 
represented herself as the veteran's spouse and used his 
surname.  

4.  On an April 1982 statement of income and net worth, the 
veteran reported that he was married to the appellant, but 
that they were separated as of 1959; there is no official 
documentation of record to confirm either their marriage or 
any dissolution thereof.

5.  In his remaining statements of record to VA, the veteran 
never reported any income pertaining to the appellant or 
noted any jointly held assets; he always reported his marital 
status as married, but separated.

6.  Birth certificates of record verify that the veteran and 
the appellant had three children together.

7.  During his lifetime, the veteran received VA nonservice-
connected disability pension benefits with aid and 
attendance, with additional benefits on behalf of his 
children with the appellant; he did not claim or receive any 
additional benefits on behalf of the appellant as his spouse 
or dependent.

8.  On her December 2001 claim form, the appellant reported 
that she married the veteran in 1950, but that they mutually 
agreed to separate in 1969 because of marital disputes 
involving bill payment, drinking and domestic violence by the 
veteran.

9.  The appellant attempted to obtain a copy of her marriage 
certificate from the  county courthouse where she was married 
to the veteran, but was informed that prior floods at that 
location destroyed this record.

10.  Documentation in the claims file reveals that in the 
late 1980's, the veteran and the appellant, as husband and 
wife, co-signed for their son, V.G.N., to secure a mortgage, 
and also obtained life insurance in the appellant's name, 
listing their children as the beneficiaries.

11.  The veteran's December 1990 death certificate records 
the appellant as his spouse; the record also reflects that 
the appellant paid for the veteran's funeral and headstone.

12.  Since the veteran's death, the appellant has not entered 
into marriage with another individual, or resided with 
another person and held herself out to the public as the 
spouse of that individual.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran have been met.  38 U.S.C.A. §§ 101(3), 
103(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.102 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the matter now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the decision herein constitutes a grant 
of the benefits sought on appeal.  As such, no further action 
is required to comply with the VCAA and its implementing 
regulations at this time.



Applicable Law

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death, or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 
(2003).

The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2003).

Under 38 C.F.R. § 3.205(a) (2003), VA may accept as proof of 
a marriage "[a]ny other secondary evidence which reasonably 
supports a belief that a valid marriage actually occurred", 
and, 38 C.F.R. § 3.205(c) (2003) provides that a signed 
statement from a claimant that he or she had no knowledge of 
any impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.

In order to be entitled to death pension benefits as a 
"surviving spouse" of a veteran, the claimant must be a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, and 
who: (1) lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in 38 C.F.R. § 3.55 (2003), has not 
remarried, or has not, since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50 (2003); see 38 U.S.C.A. §§ 101(3), 1541 (West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2003).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2003).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) found 
that 38 U.S.C.A. § 101(3) (West 2002) and 38 C.F.R. 
§ 3.50(b)(1) establish a two-part test to determine whether a 
surviving spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
First, the surviving spouse must have been free of fault at 
the time of the separation, and second, the separation must 
have specifically been due to the misconduct of, or procured 
by, the veteran.  The Court noted that the surviving spouse's 
fault or absence of fault for separation is to be determined 
based on an analysis of the conduct only at the actual time 
of separation.  The Court also emphasized that adjudicators 
must be guided by whether there is a preponderance of the 
evidence against the appellant. 

VA law further provides that where an "attempted" marriage 
is invalid by reason of legal impediment (e.g., because of a 
prior undissolved marriage involving the veteran), such a 
marriage may nevertheless be "deemed valid" for purposes of 
entitlement to VA benefits if certain legal requirements are 
met.  Basically, an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or 
more before the veteran died, or there were children born of 
or prior to the marriage; (b) the claimant entered into the 
marriage without knowledge of the impediment; (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits.  38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2003).  See also Colon 
v. Brown, 9 Vet. App. 104 (1996).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least evenly balanced 
with regards to the appellant's contention that she is 
entitled to recognition as the veteran's surviving spouse.  
For this reason, the appeal will be allowed, as discussed in 
detail herein below.

In this case, the Board first finds that there is credible 
evidence of record to indicate that the veteran was already 
married to an individual named K.T. prior to his "marriage" 
to the appellant.  Specifically, in his very first benefits 
application of record in September 1971, the veteran reported 
that he had married K.T. in September 1941, and that they had 
separated in Texas in 1945.  The veteran did not report to VA 
that he had divorced K.T. at any time prior to his death.  
Nor is there any evidence confirming such divorce.  The Board 
thus accepts the fact of this marriage.  See 38 C.F.R. 
§ 3.205(a).  Such prior, undissolved marriage represents a 
legal impediment to the validity of any later marriage 
between the veteran and the appellant.  See 38 U.S.C.A. 
§ 103(a).  As such, the appellant can not establish her right 
to receipt of death pension benefits as the surviving spouse 
of the veteran as defined under 38 C.F.R. § 3.1(j) and 
38 C.F.R. § 3.50. 

For reasons of public policy and fairness, however, VA law 
still provides for the award of benefits in a situation such 
as this, if certain specific criteria are met by the evidence 
of record.  The appellant can establish her eligibility for 
death pension benefits as a surviving spouse from a "deemed 
valid marriage" with the veteran if she can show: (a) that 
the marriage occurred at least a year prior to the veteran's 
death, or alternatively, that they had children together; (b) 
that she entered into this marriage without knowledge of the 
veteran's prior marriage; (c) that she continuously cohabited 
with the veteran from the date of their marriage until his 
death; and (d) that no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  See 38 C.F.R. §§ 3.52, 3.53.

With respect to the marriage between the appellant and the 
veteran, the Board notes that the appellant attempted to 
obtain a copy of her marriage certificate from the  county 
courthouse where she was married to the veteran, but was 
informed that prior floods at that location destroyed this 
record.  In place of such official confirmation, the Board 
finds credible the appellant's own signed statements that she 
entered into a marriage with the veteran in 1950.  
Documentation in the claims file supports her assertion.  For 
instance, in a statement written on behalf of her children by 
the veteran in the 1970s, the appellant signed her first name 
with the veteran's surname.  Also, in the late 1980's, the 
veteran and the appellant, as husband and wife, co-signed for 
their son, V.G.N., to secure a mortgage, and also obtained 
life insurance in the appellant's name, listing their 
children as the beneficiaries.  Additionally, the veteran's 
December 1990 death certificate records the appellant as his 
spouse and the record reflects that the appellant paid for 
the veteran's funeral and headstone.  The Board also notes 
that three birth certificates of record establish that the 
appellant bore the veteran's children and that the veteran 
himself acknowledged having been legally married to but 
separated from the appellant on a form completed during his 
lifetime.  Accordingly, element (a) of the test for a deemed 
valid marriage under 38 C.F.R. § 3.52 are met.

As to element (b), the Board also finds credible the 
statement of the appellant that she was unaware that the 
veteran ever previously entered into a marriage (and that he 
was likely still married).  The Board notes that on her 
December 2001 claim for benefits, the appellant reported that 
she and the veteran had each been married only once, to each 
other.  Moreover, after receiving information from the RO in 
September 2002 concerning K.T., the appellant specifically 
reported that she had no knowledge of any prior marriage of 
the veteran until receipt of the RO's letter.  There is no 
evidence of record that would cause the Board to question the 
appellant's veracity on this point.  See 38 C.F.R. 
§ 3.205(c).  The Board therefore finds that element (b) of 
the deemed valid marriage test is also satisfied by the 
evidence.  38 C.F.R. § 3.52.

Concerning element (d), the Board observes that there is no 
other mention in the claims file of K.T. beyond the veteran's 
notation on his September 1971 original claim for benefits.  
Moreover, there is no administrative documentation contained 
in the record to show that VA found another individual to be 
eligible for benefits as the spouse of the veteran, or that 
VA rendered benefits payments to anyone besides the veteran 
and his children.  In light of the lack of any such evidence, 
the Board finds that element (d) of the deemed valid marriage 
test is met as well.  38 C.F.R. § 3.52.

Thus, the matter at issue in this case is element (c) of the 
deemed valid marriage test:  whether the veteran and the 
appellant may be considered to have continuously cohabited 
during the length of their "marriage."  Initially, the 
Board notes that both the veteran and the appellant 
acknowledged a separation from a legal spouse for several 
decades.  Although in a social history given in February 1972 
the veteran indicated he had lived alone since 1947, on later 
documents he acknowledged he was legally married to but 
separated from his spouse.  And, in an April 1982 form he 
specifically acknowledged the appellant as his legal spouse 
but stated they had been separated since 1959.  Thus, 
resolving any doubt as to the date of their marriage, or the 
date of their separation (alternately reported as 1959 or 
1969 by the veteran versus the appellant), the Board 
recognizes that both the appellant and the veteran have 
provided statements acknowledging their belief of a legal 
marriage having existed between them and also acknowledging 
the fact of a separation.  Therefore, the Board must focus 
not on whether they did cohabitate at the time of the 
veteran's death, but instead on the reason for their 
separation to determine whether the continuous cohabitation 
requirement is met in this case.

38 C.F.R. § 3.53(a) provides that the requirements for 
continuous cohabitation will still be met if the reason for 
the separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53(b) further directs that the reason provided 
by the surviving spouse as to the separation from the veteran 
is to be accepted by VA, in the absence of contradictory 
information.  See also Gregory, supra.  

Here, at the beginning of her claim, when she likely would 
not have understood the significance of her statement, the 
appellant reported on her December 2001 claim form that she 
and the veteran had mutually agreed to separate because of 
marital disputes involving bill payment, drinking, and 
domestic violence by the veteran.  Also, in a statement 
received in November 1974, prior to the claim for VA 
benefits, the appellant reported that she was separated from 
the father of her children because he was "sick."  The 
Board finds these statements to be credible, and not 
contradicted by any other evidence of record.  38 C.F.R. 
§ 3.53(b).  Consistent with the appellant's report, 
therefore, the Board finds that the reason for the separation 
was due to the misconduct of the veteran, and that the 
appellant was free from fault therein.  38 C.F.R. § 3.53(a).  
The Court noted in Gregory that the record must be analyzed 
to determine whether there is a preponderance of evidence 
against the appellant.  See Gregory at 112.  Here, the only 
"negative evidence" as to fault on the part of the 
appellant is her report that the separation was mutual, and 
that arguments about bills played some role in the decision 
to separate.  The Board will not consider this as sufficient 
evidence against a determination that the veteran caused the 
separation, due to his misconduct.  In any case, regulation 
provides that if the evidence establishes that the separation 
was by mutual consent and the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).  In this case, the record documents the 
veteran's multiple physical problems and the appellant 
herself has acknowledged that the veteran was "sick" and 
unable to take care of himself or their children.  The Board 
therefore finds that element (c) of the deemed valid marriage 
test is also met in this case.  38 C.F.R. § 3.52.

In sum, because all of the requirements for the establishment 
of a "deemed valid marriage" under 38 C.F.R. § 3.52 have 
been satisfied, the Board finds that the appellant should be 
considered as the surviving spouse of the veteran (for VA 
purposes).  In reaching this decision, the Board has 
carefully considered the benefit of the doubt doctrine, and 
finds that it is for application in this case.  This decision 
is also made in consideration of the entire record, which 
demonstrates that despite their separation years ago, the 
appellant and the veteran maintained a relationship, with the 
appellant offering her support to the veteran, as well as the 
appellant and the veteran working together to take care of 
their children, up until the time of the veteran's death.  
Accordingly, the Board holds that the appellant is now 
entitled to VA's full consideration of whether she may 
receive, for her own support, death pension benefits with aid 
and attendance based upon her status as the surviving spouse 
of the veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to recognition as the veteran's surviving spouse 
is established; to this extent only, the appeal is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



